ORDER

PER CURIAM.
Appellant, Mack Marble, Jr., appeals his convictions by jury for first degree burglary, RSMo § 569.160 (1986), first degree robbery, RSMo § 569.020 (1986), and armed criminal action, RSMo § 571.015.1 (1986). Appellant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal file and find the claims of trial error are without merit. We further find the judgment of the motion court is based on findings of fact that are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court pursuant to Rules 84.16(b) and 30.25(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.